                   Case 19-15265      Doc 24     Filed 05/30/19    Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)

                                                     )
In re:                                               )
                                                     )      Case No. 19-15265-LSS
TOUFIC SALIM MELKI,                                  )      Chapter 11
                                                     )
                Debtor and Debtor in Possession.     )
                                                     )

    APPLICATION FOR AUTHORITY TO EMPLOY AGNELO G. GONSALVES
  AND A. GONSALVES ASSOCIATES INC. AS ACCOUNTANTS FOR THE DEBTOR

         Toufic Salim Melki (the “Debtor”), files this Application for Authority to Employ Agnelo

G. Gonsalves as Accountants for the Debtor (the “Application”), and in support thereof, state as

follows:

                                           Jurisdiction

         1.     This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. Venue lies properly in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is

a core proceeding pursuant to 28 U.S.C. § 157.

         2.     The relief sought with this Application is based upon Sections 327(a), 328, 330

and 1107 of 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”).

                                            The Case

         3.     On April 18, 2019 (the “Petition Date”), the Debtor filed for bankruptcy under

Chapter 11 of the Bankruptcy Code.

         4.     The Debtor is now in possession of his property and the management of his

business as a debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.
                  Case 19-15265         Doc 24     Filed 05/30/19      Page 2 of 5




        5.      No creditors committee has been appointed in this case by the United States

Trustee.

                                The Need for Accounting Services

        6.      The Debtor requires the assistance of an accountant in order to assist hum in the

preparation of tax returns and periodic reports and to provide general accounting services.

                   The Employment of Agnelo G. Gonsalves as Accountants

        7.      The Debtor has selected Agnelo G. Gonsalves, CPAand A. Gonsalves Associates

Inc. (collectively, “Gonsalves”) to act as his accountants in this case because Gonsalves has

considerable experience in tax and accounting matters. The Debtor submits that the retention of

Gonsalves under the terms described herein is appropriate under Sections 327, 328 and 1107 of

the Bankruptcy Code.

                                   The Services to be Rendered

        8.      The Debtor has retained Gonsalves to assist him, among other things, in the

preparation of tax returns, monthly operating and periodic reports and to provide general

accounting services.

                           The Standards for Approving Employment

        9.      Section 327(a) empowers the trustee, with the Court’s approval, to employ

attorneys “that do not hold or represent an interest adverse to the estate, and that are disinterested

persons, to represent or assist the trustee in carrying out the trustee’s duties under this title.” 11

U.S.C. § 327(a). Section 1107(a) provides that “a debtor in possession shall have all the rights

… and powers, and shall perform all the functions and duties … of a trustee serving in a case




                                                   2
                  Case 19-15265        Doc 24      Filed 05/30/19     Page 3 of 5




under this chapter.” 11 U.S.C. § 1107(a). Gonsalves satisfies all of these standards, as set forth

below.

         10.   To the best of the Gonsalves’ knowledge, Gonsalves has no connection with the

Debtor, his creditors or any other party-in-interest in this case, their respective attorneys or

accountants, the United States Trustee, or any person employed in the office of the United States

Trustee, except as described in the Verified Statement of Agnelo Gonsalves filed herewith.

                                        No Adverse Interest

         11.   The Debtor submits that Gonsalves represents no interest adverse to the Debtor or

to the estate on the matters upon which Gonsalves is to be engaged for the Debtor.

                                       Disinterested Person

         12.   The Debtor further submits that Gonsalves is a “disinterested person” as that term

is defined in section 101(14) of the Bankruptcy Code.

                                           Compensation

         13.   Section 328(a) of the Bankruptcy Code permits the employment of a professional

“on any reasonable terms and conditions of employment, including on a retainer.” 11 U.S.C.

§ 328(a).

         14.   Subject to this Court’s approval and in accordance with sections 330 and 331 of

the Bankruptcy Code, the Bankruptcy Rules, and any rules or other procedures that may be fixed

by this Court, the Debtor requests that Gonsalves be compensated, on an hourly basis, for

professional services rendered, plus reimbursement of actual and necessary expenses incurred by

Gonsalves. Gonsalves charges $250.00 per hour for services.




                                                  3
                  Case 19-15265        Doc 24     Filed 05/30/19       Page 4 of 5




                                    Effective Date of Retention

       15.     Due to the exigencies of this case, the Debtor requested Gonsalves to commence

services before this Application could be heard or approved. The Debtor requests that the retention

of Gonsalves be approved effective as of the date of April 18, 2019.

                                            Conclusion

       16.     As set forth above, Gonsalves satisfies all the requirements for employment as an

accountants for the Debtor under Sections 327(a), 328 and 1107 of the Bankruptcy Code.

       17.     The employment Gonsalves as accountant for the Debtor is in the best interests of

the Debtor and the estate and is appropriate under 11 U.S.C. §§ 327 and 328.

                                         Prayer for Relief

       WHEREFORE, the Debtor respectfully requests that he (i) be authorized to employ

Agnelo Gonsalves effective as of the Petition Dare, under the terms described above, to provide

accounting services to the Debtor in this case; and (ii) be granted such other and further relief as

is just and proper.

                                    [signatures on next page]




                                                  4
                Case 19-15265      Doc 24    Filed 05/30/19      Page 5 of 5




Dated: May 30, 2019                Respectfully submitted,

                                   /s/ Justin P. Fasano
                                   McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                   Janet M. Nesse (MDB # 07804)
                                   Justin P. Fasano, Esquire (MDB # 28659)
                                   6411 Ivy Lane, Suite 200
                                   Greenbelt, MD 20770
                                   Phone: 301-441-2420
                                   jnesse@mhlawyers.com
                                   jfasano@mhlawyers.com
                                   Counsel for the Debtor

                              CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, a true and correct copy of the foregoing
Application for Authority to Employ Agnelo Gonsalves and A Gonsalves Associates Inc. as
Accountants for the Debtor was served by the Court’s ECF system on the parties listed below:

       Lynn A. Kohen lynn.a.kohen@usdoj.gov

       Jeffrey M. Orenstein jorenstein@wolawgroup.com

       Jeffrey M. Sherman jeffreymsherman@gmail.com,
       elmoyer99@gmail.com

       I further certify that on May 30, 2019, a true and correct copy of the foregoing
Application for Authority to Employ Agnelo Gonsalves and A Gonsalves Associates Inc. as
Accountants for the Debtor was served by mailing a copy thereof by first class mail, postage
prepaid,:
                                Office of the United States Trustee
                                6305 Ivy Lane, Suite 600
                                Greenbelt MD 20770

                            A Gonsalves Associates Inc
                            21516 New Hampshire Avenue
                            Brookeville, MD 20833

                            Toufic Salim Melki
                            8931 Edgewood Dr.
                            Gaithersburg, MD 20877

                                          /s/ Justin P. Fasano
                                          Counsel


                                             5
